NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 CURTIS W. FETTY,
                  Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2019-1238
                ______________________

     Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-2851, Chief Judge Robert N. Da-
vis.
                 ______________________

              Decided: September 10, 2019
                ______________________

   CURTIS FETTY, Davidsonville, MD, pro se.

    DAVID PEHLKE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM; Y. KEN LEE, ANDREW J. STEINBERG, Office
of General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                              FETTY v. WILKIE




                  ______________________

    Before PROST, Chief Judge, MOORE and HUGHES, Circuit
                           Judges.
PER CURIAM.
    Curtis Fetty appeals a decision of the Court of Appeals
for Veterans Claims affirming a staged rating assignment
by the Board of Veterans’ Appeals. Because he fails to
show legal error in the only claim over which we may exer-
cise jurisdiction, we affirm.
                                 I
    Curtis Fetty served in the U.S. Air Force from 1970–76
and 1988–91. He has filed claims and been granted service
connection for 17 separate conditions. The current appeal
concerns only his bilateral pes planus claim. 1
     The Department of Veterans Affairs first granted Mr.
Fetty service connection for bilateral pes planus in 2002.
The Regional Office (RO) rated him as 0% disabled, effec-
tive April 14, 1997. Mr. Fetty appealed, and his case even-
tually reached the Board. In April 2009, the Board
determined that Mr. Fetty was entitled to a 30% rating, but
it remanded for the RO to decide the applicable effective
date for that rating in the first instance. The RO assigned
Mr. Fetty a staged 2 rating of 10%, effective April 14, 1997,
and 30%, effective June 1, 2002.



      1 Pes planus is a condition in which there is no arch
support in the sole of the foot. It is also known as flat feet.
Mr. Fetty filed a claim for bilateral pes planus, i.e., that
both his left and right foot lack arch support.
    2   A “staged” rating decision refers to a two-step rat-
ing decision in which the VA grants one disability rating
for one period and a second disability rating for a second
period.
FETTY v. WILKIE                                                3



    While the RO addressed effective dates, Mr. Fetty sep-
arately appealed the Board’s 30% rating decision. The Vet-
erans Court reversed in September 2011.
    In April 2016, the Board considered Mr. Fetty’s rating
and the effective dates assigned by the RO. The Board de-
termined that Mr. Fetty was entitled to a 50% rating for
bilateral pes planus, noting that “[g]iven the chronic, pro-
gressive nature and symptomatology of the disability at is-
sue, . . . a 50 percent rating . . . best reflects the disability
picture shown.” Appx 23. 3 Rather than remand again for
the RO to decide the applicable effective date, however, the
Board adopted the RO’s prior staged rating. Thus, it found
that Mr. Fetty became entitled to a 50% rating on June 21,
2002, and that he was 30% disabled for the period between
April 14, 1997 and June 21, 2002.
    On appeal, the Veterans Court determined that Mr.
Fetty had waived the right to have the RO determine the
effective date in the first instance when he waived his right
to RO consideration of certain evidence not before the
agency. See Fetty v. Shulkin, No. 16-2851, 2017 WL
5901093 (Vet. App. Nov. 30, 2017), adhered to on reconsid-
eration, No. 16-2851, 2018 WL 1256604 (Vet. App. Feb. 7,
2018). Mr. Fetty appealed to this Court, and we remanded
for the Veterans Court to assess whether Mr. Fetty had
knowingly and voluntarily agreed to waive a RO decision
on the issue of effective date. See Fetty v. Wilkie, No. 2018-
1786, 2018 WL 4846991 (Fed. Cir. Sept. 25, 2018).
    On remand, the Veterans Court did not address
waiver. Instead, it affirmed the Board’s staged disability
rating on other grounds. It reasoned that, because the
Board “did not consider an issue that was not addressed by



    3  Citations to Appx herein refer to the appendix sub-
mitted with Respondent-Appellee Robert Wilkie’s informal
brief.
4                                            FETTY v. WILKIE




the” RO, Mr. Fetty had received his one level of adminis-
trative review. See Fetty v. Wilkie, No. 16-2851, 2018 WL
5255277, at *3 (Vet. App. Oct. 22, 2018). Thus, the Board
could properly assign a staged rating for bilateral pes
planus. The Veterans Court noted, moreover, that Mr.
Fetty bore the burden of establishing error in the staged
rating decision, but he had “presented no argument with
respect to the Board’s evaluation of that evidence.” Id. at
*3.
                             II
    We have limited jurisdiction to review decisions of the
Veterans Court. We may “decide all relevant questions of
law, including interpreting constitutional and statutory
provisions.” 38 U.S.C. § 7292(d)(1). We review such legal
determinations de novo. Thompson v. McDonald, 815 F.3d
781, 784 (Fed. Cir. 2016). Absent a constitutional violation,
however, we have no jurisdiction to review factual determi-
nations or the application of law to facts. Id.
                             A.
    We first address Mr. Fetty’s argument that the Veter-
ans Court legally erred by exceeding its statutory jurisdic-
tion.   According to Mr. Fetty, the Veterans Court
impermissibly engaged in fact finding in the first instance
when it determined that the Board had “reviewed the same
evidence, plus two documents” as the RO. Informal Brief
of the Claimant-Appellant at 11.
    Although the Veterans Court may not make factual
findings in the first instance, see Deloach v. Shinseki, 704
F.3d 1370, 1380 (Fed. Cir. 2013), we disagree that the Vet-
erans Court engaged in fact-finding here. Instead, the
Board made this factual determination in the first in-
stance. In its decision, the Board noted that it need not
remand the claim to the RO because, although Mr. Fetty
had introduced new evidence in the form of two medical re-
ports, “the Veteran waived initial [RO] consideration of
FETTY v. WILKIE                                             5



those documents.” 4 Id. The Board thus could address Mr.
Fetty’s claim “without prejudice to the Veteran.” Appx 17.
We therefore decline to hold that the Veterans Court im-
permissibly found that the Board had “reviewed the same
evidence, plus two documents” as the RO.
                             B.
    Second, Mr. Fetty contests the merits of the Veterans
Court’s decision. He contends that the Veterans Court’s
findings are not supported by substantial evidence. But
this argument misunderstands our jurisdiction. We may
not review the merits of factual determinations on appeal.
See Thompson, 815 F.3d at 784. We thus lack jurisdiction
over these claims.
                             C.
     Third, Mr. Fetty asserts that he has not received his
statutory right to one review by the Secretary under 38
U.S.C. § 7104(a) because the RO “has not had the oppor-
tunity to review the effective date for the 50 percent initial
pes planus rating.” Informal Reply Brief of the Claimant-
Appellant at 9. But we decline to construe the issue as the
date on which Mr. Fetty became entitled to a 50% rating.
First, as a matter of practicality, if the Secretary approved
the staged disability rating on review, it is not clear how
increasing one aspect (the disability ratings) creates a new
issue as to the other aspect (the effective dates). Second,
we find the reasoning in O’Connell v. Nicholson, 21 Vet.
App. 89 (2007), persuasive. See id. at 92–93 (rejecting the
argument that, on appeal from a 30% disability rating, the
veteran had a right to notice when the Board increased his
initial rating to 100% and then decreased the final rating
to 50%). O’Connell suggests that a veteran has not been
denied procedural protections when the agency awards a


    4    The parties do not dispute that Mr. Fetty waived
initial RO consideration of the two new medical documents.
6                                               FETTY v. WILKIE




veteran a staged disability rating and the Board later in-
creases the rating at each stage.
     We thus find that Mr. Fetty’s argument centers on
whether the Veterans Court correctly determined that his
staged rating decision had been subject to review by the
Secretary, not whether the Veterans Court correctly inter-
preted the legal standard governing the Secretary’s review.
Because his argument involves the application of law to the
facts, an issue outside our jurisdiction, we may not address
it on appeal.
                              D.
    Finally, we lack jurisdiction over the remainder of Mr.
Fetty’s challenges, which likewise relate to the Veterans
Court’s application of law to the facts rather than any in-
terpretation of the law. For example, Mr. Fetty alleges the
Veterans Court failed to uphold 38 U.S.C. § 5110, which
governs the effective date for a claim. But the Board did
consider the date of receipt of Mr. Fetty’s claim, April 14,
1997, as the earliest possible effective date for the award.
It nonetheless determined that the facts only supported an
effective date of June 21, 2002 for the 50% rating. Mr.
Fetty appears to challenge whether the Board correctly ap-
plied § 5110 to determine that the “facts found” supported
a June 21, 2002 date, not whether the Board properly used
April 14, 1997 as the earliest possible effective date. That
issue, however, involves the application of law to fact and
is outside our jurisdiction.
     Similarly, Mr. Fetty argues that the Veterans Court
failed to reconcile the record into a consistent disability pic-
ture under 38 C.F.R. § 4.2. But this argument challenges
how the Veterans Court reconciled the record, not the legal
standard the Veterans Court employed. We thus lack ju-
risdiction to review it as well.
FETTY v. WILKIE                                         7



                           III
    We have considered Mr. Fetty’s remaining arguments
and find them unpersuasive. Because Mr. Fetty fails to
show legal error in the only claim over which we may exer-
cise jurisdiction, we affirm.
                      AFFIRMED
    No costs.